                                                                                                                                Exhibit
10 (b)
 
IMPROVEMENTS AGREEMENT

 
THIS IMPROVEMENTS AGREEMENT (this “Agreement”) is made this 8th day of May,
2007, by and Between LIBERTY PROPERTY/SYNTERRA LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (“Liberty”), and TASTY BAKING COMPANY, a
Pennsylvania corporation (“Tasty”).
 
W I T N E S S E T H:
 
WHEREAS, Liberty and Tasty have entered into that certain Industrial Lease
Agreement of even date herewith (the “Lease”), whereby Liberty, as Landlord,
leases to Tasty, as Tenant, certain premises located in the Navy Yard (as
defined in the Lease) to be used by Tasty as a baking, warehouse and
distribution facility, all as more particularly described in the Lease;
 
WHEREAS, pursuant to the terms of the Lease, Liberty has agreed (i) to construct
certain improvements on the Premises for the benefit of Tasty (the
“Improvements”), and (ii) to advance to tasty a portion of the costs of the
Improvements, which advance shall be repaid by Tasty to Liberty a set forth in
this Agreement; and
 
WHEREAS, in connection with the construction of the Improvements, the parties
now desire to enter into this Improvements Agreement upon the terms and
conditions set forth below.
 
NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:
 
1.  Advance.  The parties have agreed that Tasty will contribute the sum of
$18,312,259.00 toward the hard costs to construct the Improvements and the
construction management fee payable in connection therewith.  Of this amount,
Liberty hereby agrees to advance on behalf of Tasty an amount equal to
$9,463,516.00 on account of hard and soft costs incurred to construct the
Improvements, which amount shall be repaid by Tasty to Liberty in accordance
with this Agreement.
 
2.  Payments.  Commencing on the first anniversary of the Commencement Date
under the Lease, and continuing on each calendar month thereafter for a period
of 180 consecutive months (the “Term”), Tasty shall pay to Liberty or its
designee the sum of $101,695.00 (the “Monthly Payment Amount”).  The Monthly
Payment Amount shall be paid on the first business day of each calendar month
during the Term, without set-off or deduction.  All payments under this
Agreement shall be made in immediately available funds during regular business
hours and shall be made in currency of the United States of America.  Any
installment of the Monthly Payment Amount or any other amount due hereunder that
is not paid within five (5) days after the date due will accrue interest at the
Interest Rate from the date due and shall be subject to a late payment charge
equal to five percent (5%) of the overdue amount.  As used herein, “Interest
Rate” means the rate of interest per annum from time to time published in The
Wall Street Journal (or comparable financial publication designated by Liberty
if The Wall Street Journal ceases to be published or ceases to publish a prime
rate) as the “High Prime Rate”, or the “Prime Rate” if only one “Prime Rate” is
published, as the same may fluctuate from time to time, plus 4%, compounded
annually.
 

--------------------------------------------------------------------------------


3.  Address for Payment.  Unless otherwise instructed by Liberty or its
successor, payments under this Agreement shall be made at 500 Chesterfield
Parkway, Malvern, PA 19355.
 
4.  Prepayment.  Provided Tasty is not in default of this Agreement, Tasty may
prepay all or part of the amounts due under this Agreement on the first business
day of any calendar month during the term of this Agreement.  If Tasty elects to
prepay all of the amounts due hereunder, Tasty shall pay to Liberty or its
designee the sum identified next to the corresponding prepayment date set forth
on the prepayment amortization schedule attached hereto as Exhibit A, together
with any other amount due and payable from Tasty to Liberty hereunder.  If Tasty
elects to prepay less than the full amount due hereunder, the prepayment so made
by Tasty shall be applied on account of the aggregate amount due hereunder, and
Tasty shall continue to pay the Monthly Payment Amount in accordance with this
Agreement until the balance of all amounts payable under this Agreement are paid
in full.
 
5.  Letter of Credit.
 
(a)  As security for the full and prompt performance by Tasty of the terms and
covenants of this Agreement, Tasty shall deliver to Liberty within five (5)
business days after the date of this Agreement, an irrevocable negotiable letter
of credit (an “LC”), issued by a bank acceptable to Liberty, having a banking
office in Philadelphia, Pennsylvania, in form and content reasonably acceptable
to Liberty, for the benefit of Liberty, in the sum of $8,000,000.00.  The LC
shall provide that, provided the other conditions set forth therein for a draw
upon the LC have been met: (i) from and after the date of this Agreement until
December 31, 2007, Liberty may draw up to One Million Dollars ($1,000,000.00)
against the LC, (ii) from and after January 1, 2008, until June 30, 2008,
Liberty may draw up to Two Million Six Hundred Thousand Dollars ($2,600,000.00)
against the LC, (iii) from and after July 1, 2008, until December 31, 2008,
Liberty may draw up to Three Million Five Hundred Thousand Dollars
($3,500,000.00) against the LC, and (iv) from and after January 1, 2009, Liberty
may draw up to Eight Million Dollars ($8,000,000.00) against the LC  The parties
also acknowledge that the LC shall secure Tasty’s performance under the
Lease.  Such LC shall have a term covering the entire Term of this Agreement and
shall expire not less than sixty (60) days after all amounts required under this
Agreement have been paid.  Tasty shall not be entitled to reduce the face amount
of the LC without Liberty’s prior consent in each instance.  Tasty’s failure to
keep the LC in place for the period specified above shall constitute an Event of
Default under this Agreement and under the Lease.  Liberty shall be entitled to
draw upon the LC (a) upon the occurrence and during the continuance of an Event
of Default under this Agreement, or (b) if the term of the LC is to expire prior
to the period specified above and Tasty does not cause the term to be extended,
or a new LC issued (from an acceptable bank and in a form as specified above),
at least thirty (30) days prior to such expiration.  In the event the LC is
presented for payment, Liberty may apply the proceeds on account of all amounts
due under this Agreement (including any amounts accelerated pursuant to
Paragraph 6 below).  If the LC has been drawn upon in connection with the
default under this Agreement, Tasty shall, upon demand by Liberty, restore the
LC to a face amount not less than the outstanding balance of all amounts due
under this Agreement.
 
-2-

--------------------------------------------------------------------------------


(b)  Notwithstanding the foregoing, Tasty may initially satisfy the
aforementioned requirement to deliver the LC by delivering to Liberty within
five (5) business days after the date of this Agreement an LC in the face amount
of One Million Dollars ($1,000,000.00) substantially in the form of Exhibit B
attached hereto, issued by PNC Bank, N.A., naming Liberty as the beneficiary and
containing other terms reasonably acceptable to Liberty (the Interim LC);
provided that Tasty replaces the Interim LC on or before July 30, 2007, with a
new LC that complies with all of the terms of Section 5(a) and is in the form of
Exhibit C attached hereto (the Final LC).  The failure of Tasty to replace the
Interim LC with the Final LC by July 30, 2007 shall be an Event of Default under
this Agreement.
 
6.  Defaults; Remedies.
 
(a)  The following shall be deemed to be “Events of Default” under this
Agreement:
 
(i)  Tasty fails to make any payment due under this Agreement within five (5)
business days of its receipt of notice thereof from Liberty;
 
(ii)  Tasty fails to perform or observe or otherwise breaches any other
obligation under this Agreement within ten (10) business days of its receipt of
notice thereof from Liberty, provided, however, if the default cannot reasonably
be cured within ten (10) business days following Liberty's notice, Tasty shall
be afforded additional reasonable time to cure the default (not to exceed an
additional one hundred Eighty (180) days) if Tasty begins to cure the default
within ten (10) business days following Liberty's notice and continues
diligently in good faith to completely cure the default;
 
(iii)  The occurrence of any other event identified as an Event of Default under
this Agreement;
 
(iv)  If Tasty becomes insolvent or bankrupt in any sense or makes a general
assignment for the benefit of creditors or offers a settlement to creditors, or
if a petition in bankruptcy or for reorganization or for an arrangement with
creditors under any federal or state law is filed by or against Tasty, or a bill
in equity or other proceeding for the appointment of a receiver for any of
Tasty's assets is commenced, or if any of the real or personal property of Tasty
shall be levied upon in connection with such insolvency or bankruptcy
proceeding; provided that any proceeding brought by anyone other than Liberty or
Tasty under any bankruptcy, insolvency, receivership or similar law shall not
constitute an Event of Default until such proceeding has continued unstayed for
more than sixty (60) consecutive days;
 
(v)  If Tasty enters in to or permits a Transfer in violation of Paragraph 10
below; or
 
(vi)  The occurrence of an Event of Default under the Lease.
 
-3-

--------------------------------------------------------------------------------


(b)  If an Event of Default occurs under this Agreement, Liberty shall have the
following rights and remedies:
 
(i)  to accelerate the whole or any part of the Monthly Payment Amounts due for
the balance of the Term of this Agreement, and declare the same to be
immediately due and payable;
 
(ii)  To draw upon the LC, in whole or in part;
 
(iii)  To exercise any other rights available at law or in equity.
 
IN ADDITION TO THE RIGHTS AND REMEDIES PROVIDED ABOVE, IF AN EVENT OF DEFAULT
OCCURS RELATING TO TASTY’S NON-PAYMENT OF ANY AMOUNT DUE HEREUNDER, TASTY HEREBY
AUTHORIZES ANY ATTORNEY OF ANY COURT OF RECORD OF THE COMMONWEALTH OF
PENNSYLVANIA TO APPEAR FOR TASTY AND TO CONFESS JUDGMENT AGAINST TASTY, AND IN
FAVOR OF LIBERTY, FOR ALL RENT DUE HEREUNDER PLUS COSTS AND AN ATTORNEY'S
COLLECTION COMMISSION EQUAL TO THE GREATER OF 10% OF ALL AMOUNTS DUE HEREUNDER
OR $1,000, FOR WHICH THIS AGREEMENT OR A TRUE AND CORRECT COPY HEREOF SHALL BE
GOOD AND SUFFICIENT WARRANT.  TASTY UNDERSTANDS THAT THE FOREGOING PERMITS
LIBERTY TO ENTER A JUDGMENT AGAINST TASTY WITHOUT PRIOR NOTICE OR HEARING.  ONCE
SUCH A JUDGMENT HAS BEEN ENTERED AGAINST TASTY, ONE OR MORE WRITS OF EXECUTION
OR WRITS OF GARNISHMENT MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO TASTY
AND WITHOUT A HEARING, AND, PURSUANT TO SUCH WRITS, LIBERTY MAY CAUSE THE
SHERIFF OF THE COUNTY IN WHICH ANY PROPERTY OF TASTY IS LOCATED TO SEIZE TASTY'S
PROPERTY BY LEVY OR ATTACHMENT.  IF THE JUDGMENT AGAINST TASTY REMAINS UNPAID
AFTER SUCH LEVY OR ATTACHMENT, LIBERTY CAN CAUSE SUCH PROPERTY TO BE SOLD BY THE
SHERIFF EXECUTING THE WRITS, OR, IF SUCH PROPERTY CONSISTS OF A DEBT OWED TO
TASTY BY ANOTHER ENTITY, LIBERTY CAN CAUSE SUCH DEBT TO BE PAID DIRECTLY TO
LIBERTY IN AN AMOUNT UP TO BUT NOT TO EXCEED THE AMOUNT OF THE JUDGMENT OBTAINED
BY LIBERTY AGAINST TASTY, PLUS THE COSTS OF THE EXECUTION.  SUCH AUTHORITY SHALL
NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS
AFORESAID FROM TIME TO TIME AS OFTEN AS ANY OF THE SUMS DUE HEREUNDER SHALL FALL
DUE OR BE IN ARREARS, AND SUCH POWERS MAY BE EXERCISED AS WELL AFTER THE
EXPIRATION OF THE TERM OF THIS AGREEMENT.
 
THE WARRANT TO CONFESS JUDGMENT SET FORTH ABOVE SHALL CONTINUE IN FULL FORCE AND
EFFECT AND BE UNAFFECTED BY AMENDMENTS TO THIS AGREEMENT OR OTHER AGREEMENTS
BETWEEN LIBERTY AND TASTY EVEN IF ANY SUCH AMENDMENTS OR OTHER AGREEMENTS
INCREASE TASTY'S OBLIGATIONS.  TASTY WAIVES ANY PROCEDURAL ERRORS IN CONNECTION
WITH THE ENTRY OF ANY SUCH JUDGMENT OR IN THE ISSUANCE OF ANY ONE OR MORE WRITS
OF EXECUTION OR GARNISHMENT THEREON.
 
-4-

--------------------------------------------------------------------------------


TASTY KNOWINGLY AND EXPRESSLY WAIVES ANY RIGHT WHICH TASTY MAY HAVE TO NOTICE
AND TO HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF TASTY'S PROPERTY OR
THEREAFTER.
 
Initials on behalf of Tasty: ____________
 
(c)  Any provision to the contrary in this Section 6 notwithstanding,
(i) Liberty shall not be required to give Tasty the notice and opportunity to
cure provided in Subsection 6(a)(i) above more than twice in any consecutive
12-month period, and thereafter Liberty may declare an Event of Default without
affording Tasty any of the notice and cure rights provided under this Agreement,
and (ii) Liberty shall not be required to give such notice prior to exercising
its rights under Subsection 6(a)(ii) if Tasty fails to comply with the
provisions of Sections 5 or 10 or in an emergency.  Notwithstanding the
foregoing, Liberty shall provide Tasty with additional written notice at least
thirty (30) days prior to exercising any confession of judgment against Tasty
pursuant to Section 6; provided, however, that if Liberty elects to confess
judgment without first accelerating the Monthly Payment Amounts, thereby
requiring multiple confessions of judgment as Monthly Payment Amounts accrue, a
single notice of such election delivered to Tasty at least thirty (30) days
prior to the first such exercise of the confession of judgment shall suffice,
and no further notices shall be required for subsequent confessions of judgment
for Rent and attorney fees.
 
(d)  No waiver by Liberty of any breach by Tasty shall be a waiver of any
subsequent breach, nor shall any forbearance by Liberty to seek a remedy for any
breach by Tasty be a waiver by Liberty of any rights and remedies with respect
to such or any subsequent breach.  Efforts by Liberty to mitigate the damages
caused by Tasty's default shall not constitute a waiver of Liberty's right to
recover damages hereunder.  No right or remedy herein conferred upon or reserved
to Liberty is intended to be exclusive of any other right or remedy provided
herein or by law, but each shall be cumulative and in addition to every other
right or remedy given herein or now or hereafter existing at law or in
equity.  No payment by Tasty or receipt or acceptance by Liberty of a lesser
amount than the total amount due Liberty under this Agreement shall be deemed to
be other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Liberty may accept such check
or payment without prejudice to Liberty's right to recover the balance of all
amounts due, or Liberty's right to pursue any other available remedy.
 
(e)   (i)           Tasty shall pay upon demand all costs and expenses,
including the reasonable fees and out-of-pocket expenses of counsel, agents and
others retained by Liberty, incurred in enforcing Tasty's obligations hereunder
or incurred by Liberty in any litigation, negotiation or transaction in which
Tasty causes Liberty to become involved.
 
(ii)           If either party commences an action against the other party
arising out of or in connection with this Agreement, the prevailing party shall
be entitled to have and recover from the losing party reasonable attorneys'
fees, costs of suit, investigation expenses and discovery costs, including costs
of appeal.
 
-5-

--------------------------------------------------------------------------------


(iii)           Liberty shall pay upon demand all costs and expenses, including
the reasonable fees and out-of-pocket expenses of counsel, agents and others
retained by Tasty, incurred in enforcing Liberty’s obligations hereunder or
incurred by Tasty in any litigation, negotiation or transaction in which Liberty
causes Tasty to become involved.
 
(iv)           Notwithstanding the foregoing, each of Liberty and Tasty shall
pay the fees of its own counsel in negotiating this Agreement.
 
(f)  TASTY HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COMMONWEALTH OF PENNSYLVANIA, AND TASTY AGREES THAT ALL
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL DIRECTED TO TASTY, TO THE
ATTENTION OF TASTY’S GENERAL COUNSEL, AT TASTY'S ADDRESS SET FORTH BELOW, AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED, PROVIDED THAT NOTHING CONTAINED
HEREIN WILL PREVENT LIBERTY FROM BRINGING ANY ACTION OR EXERCISING ANY RIGHTS
AGAINST ANY SECURITY OR AGAINST TASTY INDIVIDUALLY, OR AGAINST ANY PROPERTY OF
TASTY WITHIN ANY OTHER STATE OR NATION TO ENFORCE ANY AWARD OR JUDGMENT OBTAINED
IN THE VENUE PROVIDED ABOVE.  TASTY WAIVES ANY OBJECTION TO VENUE AND ANY
OBJECTION BASED ON A MORE CONVENIENT FORUM IN ANY ACTION INSTITUTED HEREIN,
PURSUANT TO THE PROVISIONS HEREOF.
 
7.  Time of the Essence.  It is agreed that time is of the essence in the
performance of all obligations under this Agreement.
 
8.  Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania.
 
9.  Severability.  If any provision or any portion of any provision contained in
this Agreement is held by a court of law to be invalid, illegal, unlawful, void
or unenforceable as written in any respect, then it is the intent of all parties
hereto that such portion or provision shall be given force to the fullest
possible extent that is legal, valid and enforceable and that the remainder of
the Agreement shall be construed as if such illegal, invalid, unlawful, void or
unenforceable portion or provision was not contained therein.
 
10.  Assignment.  Liberty shall not sell, assign or transfer all or any portion
of its rights and obligations under this Agreement to any party, other than an
Affiliate of Liberty (as defined in the Lease) or to a joint venture for which
Liberty or its Affiliate serves as the general partner, managing member or
manager (pursuant to the joint venture agreement or a separate management
agreement) for a period of five (5) years from the date of this Agreement
without Tasty’s prior approval, which may be withheld at Tasty’s sole
discretion.  After such five (5) year period, Liberty shall have the right to
sell, assign or transfer all or any portion of its rights and obligations under
this Agreement, and all such rights and obligations shall inure to the such
purchaser, assignee or transferee.  Tasty shall not sell, assign or transfer any
of its rights or obligations under this Agreement without Liberty’s prior
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  No sale, assignment or transfer by Tasty of any of its rights or
obligations hereunder shall release Tasty from any of its obligations hereunder,
and Tasty shall remain fully liable hereunder.  Any sale, assignment or transfer
by Tasty in violation of this Paragraph shall be void at the option of
Liberty.  Notwithstanding the provisions hereof, Liberty agrees that no consent
shall be required for a transfer by Tasty to any Affiliate of Tasty, in
accordance with the provisions of Section 18(c) of the Lease.
 
-6-

--------------------------------------------------------------------------------


11.  Notices.  Any notice or other communication under this Agreement shall be
in writing and addressed to Liberty or Tasty at their respective addresses
specified as follows (or to such other address as either may designate by notice
to the other) with a copy to any Mortgagee or other party designated by Liberty:
 
If to Liberty:
 
Liberty Property/Synterra Limited Partnership
c/o Liberty Property Trust
8 Penn Center, Suite 1100
Philadelphia, PA  19103
Attention: John S. Gattuso, Senior Vice President
 
with a copy to:
 
Liberty Property Trust
500 Chesterfield Parkway
Malvern, PA 19355
Attention:  Legal Department
 
with a copy to:
 
Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, PA 19103
Attention:  Herman C. Fala, Esquire
 
If to Tasty before the Rent Commencement Date under the Lease:
 
Tasty Baking Company
3413 Fox Street
Philadelphia, PA  19129
Attention: President and CEO
 
With a copy to:
 
Tasty Baking Company
3413 Fox Street
Philadelphia, PA  19129
Attention: General Counsel
 


-7-

--------------------------------------------------------------------------------


 
With a copy to:
 
Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103
Attn: Chair of Business Department
 
If to Tasty on or after the Rent Commencement Date under the Lease:  To the
Premises (as defined in the Lease).
 
Each notice or other communication shall be deemed given if sent by prepaid
overnight delivery service or by certified mail, return receipt requested,
postage prepaid, with delivery in any case evidenced by a receipt, and shall be
deemed received on the day of actual receipt by the intended recipient or on the
business day delivery is refused.  The giving of notice by Liberty's or Tasty's
attorneys, representatives and agents under this Paragraph shall be deemed to be
the acts of Liberty or Tasty, as applicable; however, the foregoing provisions
governing the date on which a notice is deemed to have been received shall mean
and refer to the date on which a party to this Agreement, and not its counsel or
other recipient to which a copy of the notice may be sent, is deemed to have
received the notice.
 
12.  Counterparts.  This Agreement may be executed in any number of counterparts
each of which, taken together, shall constitute one and the same
instrument.  Faxed or electronically delivered signatures shall be enforceable
as original signatures against the party delivering such signature.
 
-8-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Improvements Agreement as of
the date first above written:
 
LIBERTY PROPERTY/SYNTERRA
LIMITED PARTNERSHIP


By:   Liberty Property Philadelphia Navy Yard
Limited Partnership, its General Partner


By:  Liberty Property Philadelphia Navy Yard
       Corporation, its General Partner
 
 

 
 
By:
        Name: John S. Gattuso     Title: Senior Vice President

 
 

 
 
By:
        Name:         Title:    



 

    TASTY BAKING COMPANY   
 
   
 
By:
        Name:         Title:    